Citation Nr: 1729530	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2003 to August 2003.  The Veteran also had additional National Guard service, including a period of active duty for training from November 1980 to March 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The case was most recently before the Board in October 2016 at which time it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's current low back disorder is not related to service.

2.  The Veteran's current right wrist disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Duty to Assist

When last on appeal, the Board requested that the RO contact the Veteran and obtain any identified private treatment records which were still outstanding, and which VA was authorized to obtain.  While the RO requested the Veteran to identify and authorize VA to obtain such records, the Veteran did not respond.  As the duty to assist is not a one-way street where the Veteran has information which might be helpful to the claim, the Board finds that VA has satisfied its duty to assist in attempting to obtain outstanding private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Further, as to VA treatment records, all available records have been obtained.  There was a negative response for records at the San Juan VA Medical Center from August 2003 to November 2007 because it was determined that the Veteran did not register at that facility until November 2007.  Thus, VA's duty to assist has been met regarding potential medical records.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Low Back Disorder

Though the Veteran has National Guard service, there is no argument advanced or indication in the record that the Veteran's low back disorder is related to his National Guard service.  Rather, the Veteran contends that his low back disorder is related to his active duty service.

The Veteran's service treatment records (STRs) indicate the Veteran reported recurrent back pain upon a February 1999 Report of Medical History, and reported back pain during his deployment upon a July 2003 post-deployment health assessment.  No back pain was noted on separation from service.  

During a July 2004 National Guard Retention Physical, the Veteran denied recurrent back pain.  Similarly, at a June 2006 medical review, the Veteran noted no back pain or condition.

Private treatment records reveal a diagnosis of lumbar myositis and spondylosis as early as July 2006.

Within his national guard service personnel records, there is an August 2007 physical profile indicating that the Veteran cannot run two miles, complete sit-ups or push-ups, or run at own pace and distance.  He could however walk, swim, bike, and weight train, so long as he lifted no more than 30 pounds.  He could also not sit or stand for more than 30 minutes and was recommended not to jump or land.

In late 2008, the Veteran underwent physical therapy for his low back pain at his local VA facility.

A June 2010 VA examination revealed that the Veteran experienced pain in the left lumbar region which was triggered by prolonged walking, sitting, driving, or standing and relieved upon rest and pain killers.

A VA treatment record from July 2010 records the Veteran's complaint of low back pain that was reported to have onset during his 2003 deployment when he had to wear a heavy vest.

Following a private computerized tomography (CT) scan of the lumbar spine in April 2012, the Veteran was diagnosed as having a herniated nucleus pulposus (HNP) and rule-out radiculopathy.  An April 2012 letter from a private physician, C.F.Q. reveals that the Veteran had experienced spondylosis in the lumbar spine.  In another treatment record, Dr. C.F.Q.B. stated that the Veteran's low back disability could be related to his service.

In September 2014, the Veteran was afforded a VA examination pursuant to a prior Board remand, during which the examiner diagnosed him with degenerative arthritis of the spine, specifically, degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's low back condition was less likely than not related to service as the Veteran's STRs did not note recurrent back pain.  Further, his 2004 retention physical examination for the National Guard was silent as to any back condition at that time.  Rather, the examiner noted that the Veteran's treatment likely did not have onset until 2006, about three years after completion of his active duty service.  The Board has previously rejected this opinion as it was based on the incorrect fact that the Veteran's STRs were silent for a low back condition.

An addendum VA medical opinion was obtained in November 2016 by the same examiner pursuant to the Board's most recent remand.   The examiner again concluded that the Veteran's low back disorder was less likely than not related to service.  In support of the opinion, the examiner noted that, though the Veteran noted recurrent back pain on a February 1999 Quadrennial Physical and had an episode of acute back pain during deployment, he noted no current back or unresolved back pain in a post-deployment Report of Medical Assessment or upon separation from active duty service.  Further, the Veteran was subsequently qualified for retention in the National Guard.  The examiner concluded that any back pain during service was acute and transitory and resolved completely within days of documentation, and, thus, not chronic in nature.  Rather, the examiner noted that there was no documentation of a back condition until 2006 and that Dr. C.F.Q.B.'s opinion that the Veteran's low back disorders could be related to his military service were not supported by the evidence of record.

In consideration of the evidence of record, and primarily the November 2016 medical opinion, the Board finds that the Veteran's current low back disorder is not related to service.  The November 2016 examiner thoroughly reviewed the evidence or record and discussed the pertinent favorable evidence and provided an opinion that explained why such evidence does not weigh in favor of the claim given the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the examiner explained why the acute back pain the Veteran experienced during service had resolved during active service and was not etiologically related to his current back disability.  Further, the examiner explained why C.F.Q.B.'s favorable but speculative opinion, which did not cite to the evidence of record, was not convincing from a medical standpoint.

Further, as noted in the April 2014 remand, and by the November 2016 examiner, the Board has found that the Veteran's assertion that his May 2003 in-service fall contributed to his low back disability is not supported by the evidence of record as the contemporaneous medical records and lay statements submitted during the claims period reveal that he experienced a painful left wrist and left knee after the fall.  Given the report of pain in some areas following the fall, it would have been expected to also report back pain in the same manner.

Similarly, the Veteran's belief that his low back condition was caused by carrying heavy equipment during service is not supported by the record.  A determination of the etiology of a variously-diagnosed low back condition manifesting several years after the contended injury is a medically complex question, see Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007), and the opinion of the November 2016 examiner is the most convincing competent evidence on this point.

Therefore, the Board finds that the Veteran's low back disorder is not related to his service, to include on the basis of continuing symptomatology, as any back pain during service resolved in service and back pain after service did not onset at least August 2006, which, in the medical opinion of the November 2016 examiner, indicated an etiology unrelated to service.  Moreover, a continuity of symptomatology is not shown as there was a subsequent normal periodic examination.

In reaching these findings, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As such, that doctrine is not applicable and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Wrist Disorder

The Veteran's contentions with regard to his right wrist are essentially the same as those he makes with regard to his low back.

Several lay statements are of record describing a May 2003 fall during service in which the Veteran injured his left wrist and left knee.  As noted in previous remands, there is no indication in any of these accounts that the Veteran's right wrist was injured and the Board finds the Veteran's reports of a right wrist injury due to a fall in-service against the weight of the evidence.  Rather, the lay statements indicating a left wrist injury, not a right wrist injury, due to a fall are the most probative evidence of record.  Similarly, the Veteran's STRs are silent for a right wrist injury.

However, the Veteran received treatment for a right wrist fracture after service in December 2006.  A private doctor, Dr. R.A.D.O., requested that he be placed on restrictive duty for National Guard service because he was wearing a cast on his right hand.  In March 2007, the Veteran was still undergoing rehabilitation for his injury.

A medical questionnaire from September 2008 discusses a left, but not a right, arm injury during service, which prevented the Veteran from engaging in heavy lifting.

In September 2014, the Veteran was afforded a VA examination of his right wrist pursuant to a prior Board remand.  The examiner found that the Veteran had a history of a right wrist fracture with no residuals, no recurrence, and no current objective evidence of disability.  The date of diagnosis was noted as 2007, which is in line with the medical evidence of record indicating injury in late 2006.

During the examination, the Veteran was observed supporting his weight on a cane with his right hand.  The Veteran then stated that his right wrist injury was the result of the May 2003 fall, which, as noted above, is inconsistent with the evidence of record.  The Veteran reported having some swelling in his right hand.

The examiner then opined that any current right wrist disorder was less likely than not related to service.  In support, the examiner noted that the Veteran separated from active duty in August 2003 and was treated for a right wrist fracture in 2007, four years after separation from service.  His associated acute edema and limitation of movement improved in early 2007.  The examiner reasoned that, had his injury been from service, there would have not been improvement in his condition at that time.  Further, the examiner noted that there was not medical documentation to support chronicity since 2007 and that his clinical examination at the time he rendered the opinion did not reveal a current wrist disability.

The Board will find for purposes of the claim that the Veteran did have a current right wrist disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Nonetheless, service connection is not warranted as the evidence of record shows that the right wrist disorder is less likely than not related to service.  In this regard, the September 2014 examiner's medical opinion, based on an examination of the Veteran and a review of the record, is the most probative evidence of record.  In reaching the conclusion, the examiner discussed the course of treatment during 2007 for the Veteran's right wrist fracture, which showed improvement regarding range of motion and edema.  From this, she concluded that the injury was not related to service in 2003, because, if it were, there would have been no improvement.  Although the examiner noted onset in 2007, not in late 2006, the examiner's medical opinion is still reliable because this mistake is only slight and not of a degree so as to be material to her opinion.  Further, there is no indication that the Veteran's right wrist disorder is related to his National Guard service or prevented him from serving in the National Guard, prior to late 2006.

While the Board acknowledges the Veteran's belief that his right wrist injury is related to service, this is not consistent with the medical evidence, or even many of the lay statements, of record.  Moreover, a determination of the etiology of a right wrist disorder is a medically complex question in this case.  The opinion of the September 2014 examiner is the most convincing competent evidence on this point.

Therefore, the Board finds that the Veteran's right wrist disorder is not related to his service, as the evidence demonstrates that any current disorder is due to a post-service fracture.

In reaching these findings, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right wrist disorder.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right wrist disorder is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


